DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/800971 ("the instant application"), was filed February 25, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,775,570 (“the ‘570 Patent”). The ‘570 Patent was filed as application 15/583718 (“the ‘718 application”), on May 1, 2017.   
	The Examiner further notes that a litigation search revealed a litigation involving the ‘570 patent, 3:19cv 1100 Masimo Corporation vs Sotera Wireless et al.  Also based upon the Examiner's independent review of the ‘570 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘570 patent before the Office. 
This action is being issued following the IDS of 2/1/2022

II. CLAIM STATUS
The ‘570 Patent issued with claim 1-18 (“Patented Claim”).  The preliminary amendment of February 25, 2020 cancels claims 1-18 and adds claims 19-23.  The amendment of 9/14/2021 amends claim 19.  The supplemental response of 10/28/2021 amends claim 19 and adds claims 24-29.  As of the date of this Office Action, the status of the claims is:
a. Claims 19-29 are pending (“Pending Claims”).
b. As a result of this office action, claims 19-29 are examined on the merits below.


VIII.  ALLOWABLE SUBJECT MATTER 
	Claims 19-29 are allowable.  
	Claims 19-29 define over the art of record in that none of the art defines a limit that corresponds to a reference level and then sets an alarm threshold which is at a difference from the prior oxygen saturation, where the difference diminishes as the prior oxygen saturation approaches the limit.  
The Examiner notes that in reviewing the case after the amendment of 9/14/2021, the Examiner noted that all values of oxygen saturation approach a limit as they decrease.  Specifically, the prior art, for example Bock, Mannheimer, or Czares, sets the alarm threshold at a percentage of the prior value.  As such, when saturation decreases it approaches a limit, for example the limit of physiologically sustainable oxygen saturation.  However, the Examiner noted that the current invention actually defines a limit L2, which differentiates the current invention from the prior art, as none of the art actually defines a limit value.  As such, a courtesy call was made to Applicant to suggest clarifying the claim to include the step that the limit was actually defined, to define over the art of record.  
	.  

IX.  CONCLUSION 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992  

Conferees:   
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992